ORDER
On November 5,1997 Disciplinary Counsel filed a petition pursuant to Article III, Rule 24 of the Supreme Court Rules to revoke the license to practice law of the respondent, Francis X. Mackey. The basis for the petition was respondent’s conviction after entry of a plea of nolo contendere to one (1) count of the abominable and detestable crime against nature, in violation of R.I.G.L. § 11-10-1. On November 14, 1997 this Court ordered the respondent to appear before the court to show cause why the petition should not be granted. Respondent has requested that this matter be referred to the Disciplinary Board for the institution of a formal disciplinary proceeding in which the sole issue to be determined shall be the extent of the discipline to be imposed.
The parties appeared before the court at its conference on January 8, 1998. After hearing the arguments of counsel for the respondent and of Disciplinary Counsel, the Court orders the following:
1. The respondent, Francis X. Mackey is hereby suspended forthwith from the practice of law in this jurisdiction pending further order of the Court.
2. This matter is hereby referred to the Supreme Court Disciplinary Board for the institution of formal disciplinary proceedings pursuant to Article III, Rule 12(c) of the Supreme Court Rules. The sole issue for the Board to determine shall be the extent of the discipline to be imposed.
3. The Disciplinary Board shall submit its findings and recommendations to this Court for its consideration upon the conclusion of the proceedings before the Board.